J-S41039-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    JEFFREY LYNN ARMOLT                        :
                                               :
                      Appellant                :             No. 23 MDA 2017

                Appeal from the PCRA Order December 14, 2016
                 In the Court of Common Pleas of Adams County
              Criminal Division at No(s): CP-01-CR-0000509-2002


BEFORE:       GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                               FILED JUNE 19, 2017

        Appellant, Jeffrey Lynn Armolt, appeals pro se from the order entered

in the Adams County Court of Common Pleas, which dismissed as untimely

his serial petition filed under the Post Conviction Relief Act (“PCRA”), at 42

Pa.C.S.A. §§ 9541-9546.           On December 22, 2003, Appellant entered a

negotiated guilty plea to three counts of rape of a child, in connection with

Appellant’s rape of his girlfriend’s twelve-year-old daughter (“Victim”), whom

Appellant impregnated.1 The court sentenced Appellant on April 12, 2004,

to an aggregate term of 15-30 years’ imprisonment, in accordance with the

plea agreement, which provided that Appellant’s maximum sentence would
____________________________________________


1
   Appellant’s and Victim’s child              was    born    prematurely   and   died
approximately ten days after birth.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S41039-17


not exceed 30 years’ imprisonment.          Appellant did not seek direct review.

Since then, Appellant has filed multiple prior petitions for collateral relief, all

of which were ultimately unsuccessful.

      On October 19, 2016, Appellant filed the current, serial pro se PCRA

petition. The court issued notice of its intent to dismiss the petition without

a hearing per Pa.R.Crim.P. 907, on October 27, 2016. Appellant filed a pro

se response on November 28, 2016, and the court denied PCRA relief on

December 14, 2016.       On January 3, 2017, Appellant timely filed a pro se

notice of appeal and voluntary concise statement per Pa.R.A.P. 1925(b).

      Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition, including a second or subsequent petition, shall be filed within

one year of the date the underlying judgment of sentence becomes final. 42

Pa.C.S.A. § 9545(b)(1).       A judgment of sentence is deemed final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). The

statutory   exceptions   to    the   PCRA    time-bar   allow   for   very   limited

circumstances under which the late filing of a petition will be excused; a

petitioner asserting a timeliness exception must file a petition within 60 days

of when the claim could have been presented. 42 Pa.C.S.A. § 9545(b)(1-2).

      Instantly, Appellant’s judgment of sentence became final on May 12,


                                       -2-
J-S41039-17


2004, upon expiration of the time for filing a direct appeal with the Superior

Court. See Pa.R.A.P. 903 (providing 30 days to file notice of appeal from

judgment of sentence with Superior Court). Appellant filed the current serial

PCRA petition on October 19, 2016, which is patently untimely.            See 42

Pa.C.S.A. § 9545(b)(1). Appellant now attempts to invoke the “new facts”

exception to the statutory time-bar per Section 9545(b)(1)(ii), raising

numerous claims of ineffective assistance of counsel and challenging the

legality of his sentence.    Appellant relies on various judicial decisions as

“new facts” to permit review of those claims. Initially, judicial decisions do

not constitute “new facts” for purposes of the Section 9545(b)(1)(ii)

exception.    See Commonwealth v. Brandon, 51 A.3d 231 (Pa.Super.

2012) (explaining subsequent decisional law does not amount to new “fact”

under Section 9545(b)(1)(ii) of PCRA).

      To the extent Appellant attempts to invoke the “new constitutional

right” exception per Section 9545(b)(1)(iii), relying on Alleyne v. United

States, ___ U.S. ___, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013), Missouri v.

Frye, 566 U.S. 133, 132 S. Ct. 1399, 182 L. Ed. 2d 379 (2012), and Lafler v.

Cooper, 566 U.S. 156, 132 S. Ct. 1376, 182 L. Ed. 2d 398 (2012), those

cases afford Appellant no relief. See Commonwealth v. Washington, ___

Pa. ___, 142 A.3d 810 (2016) (holding new constitutional rule announced in

Alleyne is not substantive or watershed procedural rule that warrants

retroactive   application   to   collateral   attacks   on   mandatory   minimum


                                        -3-
J-S41039-17


sentences, where judgment of sentence became final before Alleyne was

decided); Commonwealth v. Hernandez, 79 A.3d 649 (Pa.Super. 2013)

(holding appellant’s claim that his petition fits within Section 9545(b)(1)(iii)

exception lacks merit because neither Lafler nor Frye created new

constitutional right).2 Thus, Appellant’s current PCRA petition remains time

barred, and the court properly dismissed it as untimely.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/2017




____________________________________________


2
  Appellant’s ineffective assistance of counsel claims also do not satisfy the
“governmental interference” exception at Section 9545(b)(1)(i). See 42
Pa.C.S.A. § 9545(b)(4) (stating: “For purposes of this subchapter,
‘government officials’ shall not include defense counsel, whether appointed
or retained”).



                                           -4-